Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 1 of 9 PageID 47




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   ROSCOE BELL and NICOL BELL,

         Plaintiffs,

   v.                                               Case No. 3:20-cv-294-J-32MCR

   WESLEY MIEDEMA,

         Defendant,


                                        ORDER

         This automobile case is before the Court on Defendant Wesley Miedema’s

   Motion to Dismiss, (Doc. 12), to which Plaintiffs Roscoe Bell and Nicol Bell

   responded in opposition, (Doc. 13). Miedema’s motion contends that the Bells

   lack standing and that a Georgia statute of limitations bars their personal

   injury claims. (Doc. 12 at 2–3).

         I.       BACKGROUND1

         The Bells’ Complaint alleges that on March 25, 2017, Miedema, a resident

   of Vermont, and Roscoe Bell, a resident of Florida, were travelling in their

   respective motor vehicles on a highway in the state of Georgia. (Doc. 1 ¶¶ 3–5).

   While Roscoe Bell was driving on the interstate, Miedema rear-ended Roscoe




         1    The facts, assumed as true, are taken from the Complaint (Doc. 1).
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 2 of 9 PageID 48




   Bell’s vehicle. Id. ¶¶ 6–7. When Miedema crashed his vehicle into Roscoe Bell’s,

   Miedema seriously injured Roscoe Bell, id. ¶¶ 8–9, and the injuries are likely to

   have a permanent and continuing impact on the lives of Roscoe Bell and his

   wife Nicol Bell, who is also a resident of Florida, id. ¶¶ 3, 9–11.

         The Bells filed suit against Miedema on March 24, 2020, contending that

   Miedema drove his vehicle negligently, causing personal injury to Roscoe Bell

   and depriving Nicol Bell of Roscoe Bell’s consortium. Id. at 2.2

         II.   ANALYSIS

         Miedema seeks dismissal of the Bells’ claims asserting that: Georgia law

   applies to the claims; that the Bells lack standing because Georgia’s two-year

   statute of limitations for personal injury actions precludes the Bells’ claims; and

   that the Court lacks subject matter jurisdiction over the claims because the




         2  The Court, on July 2, 2020, ordered the Bells to show cause as to why
   their suit should not be dismissed for their failure to timely demonstrate service
   of process. (Doc. 4). Plaintiffs promptly served Miedema on July 9, 2020, (Doc.
   9), responded to the order to show cause, and moved for an extension of time to
   service process (Doc. 10). If the Court requires Plaintiffs to refile their claims,
   statutes of limitations may bar the claims—depending on the applicable law.
   Id. ¶¶ 5–7. In addition, Miedema has not raised any issues with regards to the
   timing of the service of the summons. Therefore, Plaintiffs’ motion is granted,
   and the Court will exercise its discretion to extend the time for service of process
   to include July 9, 2020. See Horenkamp v. Van Winkle and Co., 402 F.3d 1129,
   1131–33 (11th Cir. 2005) (holding that “Rule 4(m) grants discretion to the
   district court to extend the time for service of process even in the absence of a
   showing of good cause,” such as where a “’statute of limitations would bar the
   refiled action”).


                                            2
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 3 of 9 PageID 49




   Bells failed to file their personal injury claim within Georgia’s two-year statute

   of limitations period. (Doc. 12 at 2–3, 6).

                a. Proving Article III Standing

         The “‘irreducible constitutional minimum’ of standing consists of three

   elements: the plaintiff must have suffered an injury in fact, the defendant must

   have caused that injury, and a favorable decision must be likely to redress it.”

   Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020) (citing

   Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560–61 (1992)). The party invoking the

   jurisdiction of a federal court bears the burden of establishing these elements.

   Lujan, 504 U.S. at 561. At the motion to dismiss stage, courts must evaluate

   standing based on the facts alleged in the complaint, Shotz v. Cates, 256 F.3d

   1077, 1081 (11th Cir. 2001), and a party’s burden is satisfied if it has alleged

   facts that plausibly establish standing, Trichell, 964 F.3d at 996; see also Lujan,

   504 U.S. at 561 (“[O]n a motion to dismiss we ‘presum[e] that general

   allegations embrace those specific facts that are necessary to support the

   claim.’”).

         Miedema argues that the Bells have not sufficiently proven that they

   have standing because the facts as alleged in the Complaint demonstrate that

   the Bells’ action is time-barred under Georgia’s statute of limitations governing

   personal injury claims. (Doc. 12 at 2–3). Miedema implies that as part of their

   burden to prove standing, Plaintiffs must demonstrate that the statute of


                                            3
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 4 of 9 PageID 50




   limitations relevant to their claims have not expired. However, “[a] statute of

   limitations bar is ‘an affirmative defense, and . . . plaintiff[s] [are] not required

   to negate an affirmative defense in [their] complaint.’” La Grasta v. First Union

   Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004). Simply put, a potential

   statute of limitations defense does not negate a plaintiff’s standing to bring a

   personal injury claim. And, Plaintiffs’ complaint otherwise sufficiently alleges

   standing.

               b. Dismissal on Statute of Limitation Grounds

         Courts generally treat a motion to dismiss on statute of limitations

   grounds “as a motion to dismiss for failure to state a claim upon which relief

   can be granted pursuant to Rule 12(b)(6), as opposed to under Rule 12(b)(1).”

   Nghiem v. U.S. Dep’t of Veteran Affairs, 451 F. Supp. 2d 599, 603 (S.D.N.Y.

   2006); see, e.g., Pendarvis v. Helms, No. 8:04-cv-2261-T-27TGW, 2006 WL

   2724901, at *2 (M.D. Fla. Sept. 22, 2006) (“Rule 12(b)(6) is the appropriate

   mechanism by which to dispose of a case on statute of limitations grounds.”). “A

   Rule 12(b)(6) dismissal on statute of limitations grounds is appropriate only if

   it is ‘apparent from the face of the complaint’ that the claim is time-barred.” La

   Grasta, 358 F.3d at 845. In deciding a motion to dismiss, courts must accept all

   factual allegations in the complaint as true and construe them in the light most

   favorable to the plaintiff. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.

   2010).


                                            4
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 5 of 9 PageID 51




         Here, at least three states—Florida, where Plaintiffs reside, Georgia,

   where the collision took place, and Vermont, where Defendant allegedly

   resides3—may have a legitimate interest in the facts underlying this litigation,

   and these states’ statutes of limitations for tort claims differ. Georgia’s statute

   of limitations is two years for personal injury claims. GA. CODE ANN. § 9-3-33

   (2015). Florida’s statute of limitations for negligence actions is four years. FLA

   STAT. § 95.11(3)(a) (2018); see also Elkins v. R.J. Reynolds Tobacco Co., 65 F.

   Supp. 3d 1333, 1337 (M.D. Fla. 2014). Vermont’s statute of limitations for

   personal injury is three years. VT. STAT. § 512(4) (2020). If Georgia law is

   applicable, Roscoe Bell’s personal injury claims would be time-barred; but if

   Florida or Vermont law is applicable, the claims would be timely filed. It is,

   therefore, necessary to undertake a choice-of-law analysis.4

             A federal district court sitting in diversity must apply the choice-of-law

   rules of the forum state. Jeffers v. Kerzner Int’l Hotels Ltd., 319 F. Supp. 3d

   1267, 1270 (S.D. Fla. 2018) (citing Trumpet Vine Inv., N.V. v. Union Capital

   Partners I, Inc., 92 F.3d 1110, 1115 (11th Cir. 1996)). Here, Florida is the forum




         3  In the Motion to Dismiss, Miedema claims that he is a resident of
   Michigan, not Vermont. (Doc. 12 ¶ 5). However, at this stage, the Court takes
   Plaintiffs’ allegations as true.
         4  In the Motion to Dismiss, Miedema did not specifically address Nicol
   Bell’s loss of consortium claim. The Court will require the parties to address the
   consortium claim in the summary judgment practice.


                                             5
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 6 of 9 PageID 52




   state, and Florida choice-of-law rules require the application of the local law of

   the state which, with respect to an issue in tort, has the most significant

   relationship to the occurrence and the parties under the principles stated in

   Section 6 of the Restatement (Second) of Conflicts of Laws. See Grupo Televisa,

   S.A. v. Telemundo Commc’n Group, Inc., 485 F.3d 1233, 1240 (11th Cir. 2007)).

   Florida’s choice-of-law rules also provide that, when applying the principles

   established in Section 6 of the Restatement, courts should consider “‘(a) the

   place where the injury occurred; (b) the place where the conduct causing the

   injury occurred; (c) the domicile, residence, nationality, place of incorporation

   and place of business of the parties; (d) and the place where the relationship, if

   any, between the parties is centered.’” Howard v. Kerzner Int’l Ltd., No. 12-

   22184-civ, 2014 WL 714787, at *3 (S.D. Fla. Feb. 24, 2014). The Florida

   Supreme Court has clarified that “[t]he state where the injury occurred would,

   under most circumstances, be the decisive consideration in determining the

   applicable choice of law.” Bishop v. Florida Specialty Paint Co., 389 So. 2d 999,

   1001 (Fla. 1980); see, e.g., Jeffers, 319 F. Supp. 3d at 1271 (determining that

   Bahamian law applied to a negligence claim where the plaintiff slipped and fell

   in a hotel in The Bahamas); Jenkins v. Rockwood, 820 So. 2d 426, 427–28 (Fla.

   4th DCA 2002) (ruling that Louisiana law was applicable where a Florida

   resident and a Pennsylvania resident were involved in a car accident in

   Louisiana).


                                           6
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 7 of 9 PageID 53




         As Miedema posits in the motion to dismiss, (Doc. 12 at 2–3, 6), the

   Complaint—filed almost three years after the collision—alleges facts that could

   support a finding that Georgia’s two-year statute of limitations for personal

   injury actions is applicable, and that Roscoe Bell’s claim is time-barred. Georgia

   is the state where Miedema allegedly crashed his vehicle into Roscoe Bell’s, and

   where Roscoe Bell’s injuries occurred or stem from. (Doc. 1 ¶¶ 5–11).

   Additionally, the Complaint does not reveal any prior contact or relationship

   between the parties up to, and until, their motor vehicles collided in Georgia.

   Id. The Court, however, is reluctant to rule on this potentially dispositive issue

   in the context of a motion to dismiss. It would be more appropriate for the Court

   to reach a conclusion as to whether Roscoe Bell’s personal injury claim is time-

   barred after further development of the record; additional information could

   shift the balance of the choice-of-law analysis. Cf. AXA Pacific Ins. Co. v. Piper

   Aircraft Corp. Irrevocable Trust, No. 15-24792-cv-King/Torres, 2017 WL

   1439936, at *2 (S.D. Fla. Jan. 25, 2017) (determining that it would be

   inappropriate to issue a definitive ruling on a motion to apply Canadian law

   because the Court was lacking information that could be outcome-

   determinative in the Court’s choice-of-law analysis). Thus, the Court will

   convert the motion to dismiss Roscoe Bell’s personal injury claim on statute of

   limitations grounds into a motion for summary judgment, grant the parties an

   opportunity to undertake limited discovery on the statute of limitations issue,


                                           7
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 8 of 9 PageID 54




   and then engage in summary judgment practice.5 See, e.g., McEvoy v. Apollo

   Glob. Mgmt., LLC, No. 3:17-cv-891-J-32MCR, 2020 WL 60132, at *5 (M.D. Fla.

   Jan. 6, 2020).

         Accordingly, it is hereby

         ORDERED:

         1. Defendant Miedema’s Motion to Dismiss (Doc. 12) is DENIED as to

             standing. Pursuant to Rule 12(d), the Court will convert the Motion to

             Dismiss as to the statute of limitations issue to a motion for summary

             judgment. In the summary judgment practice, the parties should also

             address whether Nicol Bell’s loss of consortium claim would remain

             actionable, even if Roscoe Bell’s claims are barred by the Georgia

             statute of limitations. The parties may undertake limited discovery on

             the statute of limitations issue. Discovery shall be completed by

             November 6, 2020.

         2. No later than November 25, 2020, Defendant shall file a fully-

             documented motion for summary judgment on whether the personal

             injury claims are time-barred.



         5 Under Rule 12(d), “[i[f, on a motion under Rule 12(b)(6) or 12(c), matters
   outside the pleadings are presented to and not excluded by the court, the motion
   must be treated as one for summary judgment under Rule 56. All parties must
   be given a reasonable opportunity to present all the material that is pertinent
   to the motion.” Fed. R. Civ. P. 12(d).


                                           8
Case 3:20-cv-00294-TJC-MCR Document 14 Filed 09/02/20 Page 9 of 9 PageID 55




        3. No later than December 23, 2020, Plaintiffs shall file a fully-

             documented response to Defendant’s motion for summary judgment.

        4. The Court stays the filing of Defendant’s Answer and the filing of a

             joint Case Management Report until this issue is resolved.

        DONE AND ORDERED in Jacksonville, Florida the 2nd day of

   September, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge


   tn
   Copies:

   Counsel of record




                                          9
